Case 3:17-cv-07210-SK Document 111-10 Filed 09/18/19 Page 1 of 6




                      Attachment 8
           Case 3:17-cv-07210-SK Document 111-10 Filed 09/18/19 Page 2 of 6

                                                                                  Document Number:
                                                                                  2019-001

   Quality Assurance Review (QAR) Team                                            Revision: 0
                                                                                  Effective Date: 09/05/2019
   Document Owner: Program Quality Manager                                        Page: 1 of 5
                         Title: QA Review Plan – Borrower Defense

 1.0 PURPOSE
 The purpose of this document is to establish the plan for a QA Review of Borrower
 Defense and the application of forbearance policy both internally and with contractors.


 2.0 SCOPE

 This review plan applies to the immediate court-ordered solution implementation for the
 Borrower Defense Program focused on debt relief for Corinthian College Students and
 its affiliated entities. This review will be in partnership with relevant internal business
 units to develop longer term solutions for processing this and any additional
 Forbearance programs in the future with requisite controls and reporting.

 The quality team will generally be following ISO 9001:2015, Plan-Do-Check-Act (PDCA)
 for the review:

 This review employs the process approach, which incorporates the Plan-Do-Check-Act
 (PDCA) cycle and risk-based thinking. The process approach enables an organization
 to plan its processes and their interactions. The PDCA cycle enables an organization to
 ensure that its processes are adequately resourced and managed, and that
 opportunities for improvement are determined and acted on.


 3.0 REVIEW FUNCTIONS
         Review Documentation

          •    Court filings
                    o Identify problematic areas and review solutions and process change
                      already in place or in progress.

          •    Review internal documentation to include available reports on impacted
               population
          •    Summarize the “Corinthian Rule” and “Average Income Ruling” (AIR).
               Leverage previous internal reviews, data, and specialist area knowledge that
               is available.
Controlled Document       The controlled copy of this document is maintained on the Quality Assurance Review Team
                          SharePoint site. It is the user’s responsibility to ensure they are using the most current copy of the
TMP-CD-01, Revision 1
                          document. Printed, copied or otherwise transferred copies of this document are considered
Effective: 19 May 2017    uncontrolled copies.
      Case 3:17-cv-07210-SK Document 111-10 Filed 09/18/19 Page 3 of 6

QA Review Plan – Borrower Defense                                               Revision 0

    Document and Collate Existing Workflows

      •   Access existing business process documentation and compare to actual
          business
      •   Document borrowers defense applications (volume, issues, impact, etc.)
    Analyze Current Population

      •   Determine stage of the process the applications/attestations reside
      •   Identify timeline for the process
      •   Determine method to document and track outcomes and updating of systems
          at contractors
      •   Analyze existing forbearance codes are they appropriate for future data
          collection. Is there specific code s for Corinthian forbearance and the
          Manriquez class
      •   Timely review of forbearance performance monitoring frequency (weekly,
          monthly, etc.)
      •   Review information associated with “Manriquez” action for correct status
    Review Data

      •   Obtain file information sources referred to in Hayhurst declaration
      •   Obtain updated files with status from relevant services (not just the “Big 3”)
      •   Review Corinthian data from NSLDS, if accessible
      •   Compare Corinthian NSLDS data with contractor supplied data
      •   Review data from applications, attestations, and completions
    Internal Steps

      •   Interviews with key personnel
      •   Data collection and validation
             o Specifically, the ~ 59,763 qualifying accounts
      •   Review status of the servicing and collection platforms
      •   Verification of accounts in adjudication
      •   Develop process timelines as they currently exist
      •   Discuss preventive actions required or proposed from business units




                                                                                Page 2 of 5
      Case 3:17-cv-07210-SK Document 111-10 Filed 09/18/19 Page 4 of 6

QA Review Plan – Borrower Defense                                             Revision 0

4.0 PROCESS REVIEW

      •   Working with Internal Review and all involved business units, discuss
          possible recommended process changes identified to promote greater
          accountability and control.

      •   Seek the involvement, opinions, and knowledge of parties touched by the
          issue under review to determine near term and longer-term outcomes that
          can be agreed on for recommendation to implement.

      •   After all requested changes are made by contractors, implement systematic
          checks on contractor’s data to provide certainty that desired or requested
          outcomes are in effect, identify errors, omissions so that contractor can
          correct and monitor outcomes for performance.

      •   Report noncompliance or issues preventing delivery of service or inability to
          meet the requirements.

      •   Report continued performance of contractors and internal efforts.

      •   Review contractor’s implementation of any agreed process, data or system
          changes and report on contractor compliance to requests in timely manner
          and accuracy of results.

      •   Inform contractor of any operational discrepancies in conjunction with
          appropriate internal resources.

      •   Assist internal units to improve delivery timelines of process change and
          design (refer to attachment 1 & 2).


5.0 CONTRACTOR BEHAVIOR MEASUREMENT

      •   Work to develop a measurement-based performance evaluation matrix to be
          used in monitoring future performance and delivery of defined services for
          both external and internal processes.

      •   The outcome of the CCI forbearance program review will provide FSA
          Leadership with valid performance and current status data to provide
          continuous assurance of operational performance and control.
      •   Oversight Team in partnership with Internal Review resources will monitor the
          portfolio for compliance while looking to identify early warning signs issues
          before they occur.




                                                                              Page 3 of 5
       Case 3:17-cv-07210-SK Document 111-10 Filed 09/18/19 Page 5 of 6

QA Review Plan – Borrower Defense                                                  Revision 0

       •       Assist existing working group review and define more efficient processes
               which are identified as points of conflict or problem and develop future
               performance metrics for process for future reporting.

       •       Visit relevant contractors to vet that systems and processes are compliant for
               performing under FSA requirements and the court order.


6.0 TIMELINE PROPOSED

     Day 1 to 60

           •     Stay in contact with the remediation team to assist as needed.

           •     Review remediation plan and endorse proposal.

     Day 60+

           •     Review and report on implementation of adjusted forbearance codes in
                 internal and external systems.

           •     Review data fields every 30 days for primary vendors. Look for trends,
                 flags, and opportunities for improvement.


7.0 RECOMMENDATIONS
Recommendations will be distributed to executive management and the business units.


8.0 REFERENCES AND RELATED DOCUMENTS

Document Number              Document Title


Attachment 1                 Hayhurst Read Ahead Summary (9/21/2019)
Attachment 2                 Forbearance Remediation Slides (8/20/2019)
3:17-cv-07210-SK             Document 104-1 Hayhurst Declaration
ISO 9001:2015                Quality Management System Requirements


9.0 DOCUMENT HISTORY

Date             Revision Description of Change

9/5/2019         0           Original Issue

                                                                                  Page 4 of 5
      Case 3:17-cv-07210-SK Document 111-10 Filed 09/18/19 Page 6 of 6

QA Review Plan – Borrower Defense                                  Revision 0

10.0 APPROVAL


Devon A. Engleman
Program Quality Manager




                                                                  Page 5 of 5
